Contrary to the mother’s contention, the Family Court properly denied, without a hearing, her family offense petition against the father, without prejudice, as the petition was conelusory and failed to allege conduct that would constitute the offenses alleged therein (see Family Ct Act § 812 [1]; Matter of Davis v Venditto, 45 AD3d 837, 838 [2007]; Matter of Morisseau v Morisseau, 27 AD3d 651, 652 [2006]; Matter of Vasciannio v Nedrick, 305 AD2d 420, 421 [2003]; Matter of Jones v Roper, 187 AD2d 593 [1992]).
The mother’s remaining contention is without merit. Dillon, J.E, Florio, Chambers and Roman, JJ., concur.